EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on June 15, 2022, has been received and made of record. In response to the Non-Final Office Action dated March 15, 2022, the title and claims 1, 3-8 and 10-13 have been amended and claim 9 has been cancelled.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1, 3, 4, 7, 8, 13 and 14, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1, 3, 4, 7, 8 ,13 and 14 is withdrawn.   

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8 and 10-18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image-capturing apparatus comprising a board configured to hold an image sensor, a holding member configured to hold an optical member so as to be insertable into and removable from an optical path, and a sealing member configured to surround a periphery of a light receiving surface of the image sensor, the sealing member being provided between the board and the holding member, wherein the sealing member includes a first sealing portion that contacts the board and a second sealing portion that contacts the holding member, and wherein the holding member is inserted into an inside of a lens barrel from a direction orthogonal to an optical axis direction of an image-capturing lens through an opening portion provided on a side surface of the lens barrel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697